DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 40-44, 46, 49, 53, 55-57, and 60-62 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No 2015/0351690 granted to Toth et al (hereinafter “Toth”). 
In reference to claim 40, Toth discloses an apparatus comprising: a processor; and a memory coupled to the processor [e.g. 0334]; the processor being configured: to receive monitoring data from at least one sensing device coupled to a subject; to analyze the monitoring data to identify one or more physiologic parameters of the subject [e.g. 0249]; to provide signaling to at least one stimulating device in response to the identified physiologic parameters, the signaling comprising instructions to apply a stimulus to the subject; to receive additional monitoring data from the sensing device; to analyze the additional monitoring data to identify one or more changes in the one or more physiologic parameters of the subject after application 
In reference to claim 41, Toth discloses wherein the apparatus comprises a host device wirelessly coupled to the sensing device and the stimulating device [e.g. 0334].
In reference to claim 42, Toth discloses wherein the stimulus comprises an electrical stimulus [e.g. 0212].
In reference to claim 43, Toth discloses wherein the electrical stimulus comprises application of a pulse train [e.g. 0212].
In reference to claim 44, Toth discloses wherein the pulse train comprises two or more pulses having duration and charge delivery sufficient to stimulate tactile sensation while limiting pain fiber stimulation [e.g. 0109 and 0212].
In reference to claim 46, Toth discloses wherein the pulse train when applied to the subject mimics another stimulus, the other stimulus comprising at least one of vibration, pain, a wet sensation, heat or cold, taste, tension or stretch, sound, pressure and light [e.g. 0248].
In reference to claim 49, Toth discloses wherein analyzing the monitoring data comprises detecting an event based on measured levels of the one or more physiologic parameters, and wherein the stimulus comprises a therapeutic stimulus to remedy the event [e.g. 0123]. 
In reference to claim 53, Toth discloses wherein the sensing device and the stimulating device are physically distinct [e.g. 0248]. 
In reference to claim 55, Toth discloses wherein the at least one sensing device comprises a first sensing device at a first location on the subject and a second sensing device at a second location on the subject different than the first location [e.g. 0248].
In reference to claim 56, Toth discloses wherein the first sensing device is configured to measure a first physiologic parameter of the subject at the first location and the second sensing 
In reference to claim 57, Toth discloses wherein the first sensing device and the second sensing device are configured to measure a same physiologic parameter at the first location and second location [e.g. 0249].
In reference to claim 60, Toth discloses wherein the at least one stimulating device comprises a first stimulating device at a first location on the subject and a second stimulating device at a second location on the subject different than the first location [e.g. 0248].
In reference to claim 61, Toth discloses wherein the signaling comprises instructions: to apply a first stimulus utilizing the first stimulating device at the first location; and to apply a second stimulus different than the first stimulus utilizing the second stimulating device at the second location [e.g. 0249]. 
In reference to claim 62, Toth discloses wherein the at least one stimulating device is integrated into at least one of a patch adhesively attached to the subject, a sock, an insole, a sandal, a shoe an orthotic, a glove, a wrap, a ring, a bracelet, an earbud and a face cover [e.g. 0356]. 
Allowable Subject Matter
Claims 45, 47-48, 50-52, 58-59, and 65-66 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADIA AHMAD MAHMOOD whose telephone number is (571)270-3975.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NADIA A MAHMOOD/Primary Examiner, Art Unit 3792